Citation Nr: 1546437	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-12 435	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.  

2.  Entitlement to service connection for bilateral foot disability. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a pulmonary disability.  

5.  Entitlement to service connection for foot fungus.  

6.  Entitlement to service connection for a lower back disability.  

7.  Entitlement to service connection for a pelvic disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION


The Veteran had active duty for training from November 1964 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDING OF FACT

On January 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement received on January 10, 2012, prior to the promulgation of a decision in the appeal, the Veteran stated "at this time I wish to withdraw any and all appeals that I have pending with [VA]."  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Although his representative submitted argument on the matter in October 2015, the Veteran's intention to withdraw the appeal is clear.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


